ORDER
The Disciplinary Review Board on November 13, 1995, having filed with the Court its decision concluding that a letter of admonition should be issued to BASIL D. BECK, III, of NOR-RISTOWN, PENNSYLVANIA, who was admitted to the bar of this State in 1992, for violation of RPC 5.5(a) (failure to maintain a bona fide office), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.